UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant R Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12a Keating Capital, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: KEATING CAPITAL, INC. 5arkway, Suite 1100 Greenwood Village, Colorado 80111 (720) 889-0139 April 30, 2014 Dear Stockholder: You are cordially invited to attend the 2014 Annual Meeting of Stockholders of Keating Capital, Inc. (the “Annual Meeting”) to be held on June 16, 2014 at 9:00 a.m., Mountain Time, at the Company’s corporate headquarters located at 5arkway, Suite 1100, Greenwood Village, Colorado 80111. The members (the “Members”) of Keating Investments, LLC (the “Adviser”), the investment adviser to Keating Capital, Inc. (the “Company”),have agreed to sell 100% of the issued and outstanding equity interests of the Adviser (the “Transaction”) to BDCA Adviser, LLC (“BDCA Adviser”), pursuant to a purchase agreement.As a result of the Transaction, the Adviser will become a wholly-owned subsidiary of BDCA Adviser.This Transaction will result in a change in control of the Adviser, and as a result, an assignment and subsequent termination of the current amended and restated investment advisory and administrative services agreement between the Company and the Adviser (the “Existing Advisory Agreement”) in accordance with the Investment Company Act of 1940, as amended (the “1940 Act”). The stockholders of the Company are being asked to approve a new investment advisory and administrative services agreement between the Company and the Adviser (the “New Advisory Agreement”).The 1940 Act requires that a new investment advisory agreement be approved by both a majority of an investment company’s “non-interested” directors and “a majority of the outstanding voting securities,” as such terms are defined under the 1940 Act.The Company’s Board of Directors, including a majority of non-interested directors, has approved the New Advisory Agreement and believes it to be in the best interests of the Company and its stockholders.If approved by the required majority of the Company’s stockholders, the New Advisory Agreement will become effective upon the closing the Transaction, which is expected to occuras soon as practicablefollowing the Annual Meeting. The terms and conditions of the New Investment Advisory Agreement will be identical with respect to all material terms and conditions of the Existing Advisory Agreement, and the investment advisory fees under the New Advisory Agreement will remain the same as the investment advisory fees under the Existing Advisory Agreement.This proposal is explained more fully in the attached Proxy Statement. Messrs. Keating, Rogers and Schweiger, the current members of the Adviser’s Investment Committee, will continue to manage the day-to-day operations of the Company and will remain employed with the Adviser pursuant to employment agreements. As a result of the Transaction, the Company must comply with Section 15(f) of the 1940 Act.Section 15(f) provides that when a sale of securities or a controlling interest in an investment adviser to an investment company occurs, the investment adviser or any of its affiliated persons may receive any amount or benefit in connection with the sale so long as two conditions are satisfied. These conditions are as follows: · First, during the three-year period following the consummation of a transaction, at least 75% of the investment company’s board of directors must not be “interested persons,” as such term is defined in the 1940 Act, of the investment adviser or predecessor adviser. · Second, an “unfair burden” must not be imposed on the investment company as a result of the transaction relating to the sale of such interest, or any of its applicable express or implied terms, conditions or understandings. Accordingly, the Company’s stockholders are being asked to vote on the election of the five director nominees named in the accompanying Proxy Statement which, if elected by the Company’s stockholders at the Annual Meeting, will satisfy the 75% non-interested director requirement.The Adviser and BDCA Adviser will also conduct, and use their reasonable best efforts to cause their respective affiliates to conduct, relevant aspects of their respective businesses in compliance with the conditions of Section 15(f).This includes refraining from proposing any increase in the investment advisory fees paid by the Company to the Adviser.For additional information regarding Section 15(f), please see Question 8 in the Proxy Notice and Proposal 2 in the Definitive Proxy Statement. After closing of the Transaction, the Company will continue to be a business development company and its shares of common stock will continue to be listed on Nasdaq, and the Company’s stockholders will own the same amount and type of shares in the same Company. The Company’s Board of Directors has also approved the change in the Company’s name to BDCA Venture, Inc., subject to and effective upon the closing of the Transaction.Additionally, upon closing of the Transaction, the trademark license agreement between the Company and the Adviser for the Company’s use of the “KEATING” name will terminate. Further details regarding the business to be conducted at the Annual Meeting are more fully described in the accompanying Notice of Annual Meeting and Proxy Statement. It is important that your shares be represented at the Annual Meeting, and you are encouraged to vote your shares as soon as possible.The enclosed proxy card contains instructions for voting over the Internet, by telephone or by returning your proxy card via mail in the envelope provided.Your vote is important. Sincerely yours, /s/Timothy J. Keating President, Chief Executive Officer Titleand Chairman of the Board Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting to Be Held on June 16, 2014. Our Proxy Statement and our Annual Report for the year ended December 31, 2013 are available on our proxy tabulator’s website at www.proxyvote.com.The following information applicable to the Annual Meeting may be found in the Proxy Statement and accompanying proxy card: ● the date, time and location of the meeting; ● a list of the matters intended to be acted on at the meeting and the recommendations of the Board of Directors regarding those matters; and ● information about attending the meeting and voting in person. KEATING CAPITAL, INC. 5arkway, Suite 1100 Greenwood Village, Colorado 80111 (720) 889-0139 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JUNE 16, 2014 To the Stockholders of Keating Capital, Inc.: The 2014 Annual Meeting of Stockholders of Keating Capital, Inc. (the “Company”) will be held on June 16, 2014, at 9:00 a.m., Mountain Time, at the Company’s corporate headquarters located at 5arkway, Suite 1100, Greenwood Village, Colorado 80111. As discussed in more detail in the enclosed Proxy Statement, the members (the “Members”) of Keating Investments, LLC (the “Adviser”), the investment adviser to Keating Capital, Inc. (the “Company”), have agreed to sell 100% of the issued and outstanding equity interests of the Adviser (the “Transaction”) to BDCA Adviser, LLC (“BDCA Adviser”), pursuant to a purchase agreement.As a result of the Transaction, the Adviser will become a wholly-owned subsidiary of BDCA Adviser.This Transaction will result in a change in control of the Adviser, and as a result, an assignment and subsequent termination of the current amended and restated investment advisory and administrative services agreement between the Company and the Adviser (the “Existing Advisory Agreement”) in accordance with the Investment Company Act of 1940, as amended (the “1940 Act”).The stockholders of the Company are being asked to vote to approve a new investment advisory and administrative services agreement between the Company and the Adviser (the “New Advisory Agreement”).As described in the Proxy Statement, all material terms of the Existing Advisory Agreement and the New Advisory Agreement, including investment advisory fees, will remain unchanged.The Company’s Board of Directors (the “Board of Directors”), including a majority of “non-interested” directors, as such term is defined under the 1940 Act (the “Non-interested Directors”), has approved the New Advisory Agreement and believes it to be in the best interests of the Company and its stockholders. In full, the 2014 Annual Meeting of Stockholders is being held for the following purposes: 1. To vote on the election of the five director nominees named in the attached Proxy Statement and in the proxy card to serve on the Board of Directors for a term of one year or until their respective successors are duly elected and qualified; and 2. To approve a new Investment Advisory and Administrative Services Agreement between the Company and the Adviser, to take effect upon a proposed change of control of the Adviser in connection with the Transaction; and 3. To transact such other business as may properly come before the 2014 Annual Meeting of Stockholders (the “Annual Meeting”), or any postponement or adjournment thereof. Each proposal is discussed in greater detail in the enclosed Proxy Statement.You have the right to receive notice of and to vote at the Annual Meeting if you were a stockholder of record at the close of business on April 30, 2014.Whether or not you expect to be present in person at the meeting, please sign the enclosed proxy and return it promptly in the self-addressed envelope provided, or submit your vote by calling toll free at the telephone number indicated on the enclosed proxy card, or submit your vote through the Internet website of our proxy tabulator at www.proxyvote.com, as indicated on the proxy card.Instructions are shown on the proxy card.In the event there are not sufficient votes for a quorum or to approve or ratify any of the foregoing proposals at the time of the Annual Meeting, the Annual Meeting may be adjourned in order to permit further solicitation of proxies by the Company. By Order of the Board of Directors, /s/Frederic M. Schweiger Frederic M. Schweiger Corporate Secretary Greenwood Village, Colorado April 30, 2014 This is an important meeting.To ensure proper representation at the meeting, please complete, sign, date and return the proxy card in the enclosed, self-addressed envelope, or submit your vote by calling toll free at the telephone number indicated on the enclosed proxy card, or submit your vote through the Internet website of our proxy tabulator at www.proxyvote.com as indicated on the proxy card.Even if you vote your shares prior to the meeting, you still may attend the meeting and vote your shares in person. GENERAL INFORMATION ABOUT THE ANNUAL MEETING AND VOTING Q1: Why did you send me this proxy statement? A: The Company sent you this proxy statement and the enclosed proxy card because the Board is soliciting your proxy to vote at the 2014 Annual Meeting of Stockholders (the “Annual Meeting”).The Annual Meeting will be held on June 16, 2014, at 9:00 a.m., Mountain Time, at the Company’s corporate headquarters located at 5arkway, Suite 1100, Greenwood Village, Colorado 80111. This proxy statement summarizes the information regarding the matters to be voted upon at the Annual Meeting.However, you do not need to attend the Annual Meeting to vote your shares.You may simply complete, sign, and return the enclosed proxy card, or submit your vote by calling toll free at the telephone number indicated on the enclosed proxy card, or vote your shares through the Internet website of our proxy tabulator at www.proxyvote.com, as indicated on the proxy card. As of April 30, 2014, the date for determining stockholders entitled to vote at the Annual Meeting (the “Record Date”), there were 9,668,059 shares of the Company’s common stock outstanding.If you owned shares of our common stock at the close of business on the Record Date, you are entitled to one vote for each share of common stock you owned as of that date.The Company began mailing this proxy statement on or about April 30, 2014 to all stockholders entitled to vote their shares at the Annual Meeting. Q2: What am I being asked to vote on? A: At the Annual Meeting, stockholders of the Company are being asked to vote for the following proposals: 1. To vote on the election of the five director nominees named in the attached Proxy Statement and in the proxy card to serve on the Board of Directors for a term of one year or until their respective successors are duly elected and qualified; and 2. To approve the New Advisory Agreement between the Company and the Adviser, to take effect upon a proposed change of control of the Adviser in connection with the Transaction; and 3. To transact such other business as may properly come before the Annual Meeting, or any postponement or adjournment thereof. Q3: What is the quorum requirement for the Annual Meeting? A: A quorum of stockholders must be present at the Annual Meeting for any business to be conducted.The presence at the Annual Meeting, in person or by proxy, of the holders of a majority of the shares of common stock outstanding on the Record Date will constitute a quorum.Abstentions will be treated as shares present for quorum purposes.On the Record Date, there were9,688,059 shares outstanding and entitled to vote.Thus,4,834,030 must be represented by stockholders present at the Annual Meeting or by proxy to have a quorum. Q4: What is the Transaction? A: Under the Transaction, the Members of the Adviser have agreed to sell 100% of the issued and outstanding equity interests of the Adviser to BDCA Adviser pursuant to a purchase agreement.As a result, the Adviser will become a wholly-owned subsidiary of BDCA Adviser.This Transaction will result in a change in control of the Adviser, and as a result, an assignment and subsequent termination of the Existing Advisory Agreement between the Company and the Adviser in accordance with the 1940 Act.The stockholders of the Company are being asked to vote to approve the New Advisory Agreement between the Company and the Adviser.As described in the Proxy Statement, all material terms of the Existing Advisory Agreement and the New Advisory Agreement, including the investment advisory fees, will remain unchanged. Q5: Why am I being asked to vote on the New Advisory Agreement? A: The consummation of the Transaction will terminate the Company’s Existing Advisory Agreement with the Adviser.Accordingly, stockholders of the Company are being asked to approve the New Advisory Agreement with the Adviser on the same terms and with the same fee structure as are currently in effect under the Existing Advisory Agreement.The Board of Directors believes that approval of the New Advisory Agreement will provide the benefits to the Company discussed below.The Board of Directors, including a majority of Non-interested Directors, has approved the New Advisory Agreement and believes it to be in the best interests of the Company and its stockholders. Q6: What are the benefits of the Transaction to the Company and its stockholders? A: In evaluating the New Advisory Agreement, the Board of Directors reviewed certain materials furnished separately by the Adviser, BDCA Adviser and its affiliates.The Board of Directors discussed the philosophy of management, performance and expectations, and methods of operations, and considered the following benefits to the Company and its stockholders. ● The Board of Directors believes that the Company may benefit from the Adviser being part of a larger platform and the opportunities available from being a part of a larger platform. BDCA Adviser is wholly-owned by AR Capital, LLC (“AR Capital”) and currently acts as the external investment adviser to Business Development Corporation of America (“BDCA”), a non-traded, closed-end investment company that has elected to be treated as a business development company under the 1940 Act.BDCA is a specialty finance company which makes debt and equity investments in middle market companies and, as of December 31, 2013, had total assets of $842 million.Since commencing its initial public offering on January 25, 2011 through December 31, 2013, BDCA has completed equity raises with total gross proceeds of $682 million including the shares purchased by AR Capital, BDCA’s sponsor, and shares issued under BDCA’s distribution reinvestment plan.AR Capital also directly or indirectly sponsors 12 publicly offered real estate investment trusts (“REITs”).Since 2008, AR Capital, together with its affiliates, has sponsored approximately $15.9 billion of equity raised through 16 direct participation programs (including BDCA).The Board of Directors believes the affiliation with AR Capital and BDCA Adviser may create additional potential opportunities for the Company to raise capital, including possibly greater access to the public equity markets. ● The Board of Directors also believes that, in addition to the opportunities available from being a part of a larger platform, the Company may benefit from the reputation and experience of BDCA Adviser and AR Capital.BDCA Adviser has significantly larger investment management and portfolio origination teams.Following the closing of the Transaction, Peter M. Budko, the Chief Executive Officer of BDCA Adviser, and Robert K. Grunewald, the Chief Investment Officer of BDCA Adviser, each with over 25 years of experience in the financial services industry, will be added to the Adviser’s Investment Committee which will be expanded to five members.For additional details regarding the composition and operation of the Adviser’s Investment Committee following the closing of the proposed Transaction, see the discussion under Proposal 2 of the Proxy Statement.The Board of Directors believes the Company may benefit from the Adviser’s access to and relationships with BDCA Adviser’s investment professionals which will provide the Adviser’s current team of four investment professionals with additional resources in origination, analysis and portfolio management.The Board of Directors also believes that the Adviser’s relationship with BDCA Adviser may expand the universe of investment opportunities for the Adviser to consider in venture capital-backed technology companies seeking equity or debt financing. ● Messrs. Keating, Rogers and Schweiger, the current members of the Adviser’s Investment Committee, and other employees of the Adviser will continue to manage the day-to-day operations of the Company and will remain employed with the Adviser.As a result, the Adviser will retain valuable knowledge regarding the Company’s portfolio companies and the investment process, which will allow the Adviser to keep its focus on providing advisory and administrative services to the Company. ● The Board of Directors concluded that the Transaction will ensure the Adviser remains well capitalized and is able to attract and retain personnel necessary to provide quality advisory and administrative services to the Company by being a part of a larger platform. ● The Adviser will be operated separately, but will have access to administrative and back office support from BDCA Adviser, as needed.In addition, the Adviser will have access to the accounting, financial reporting, valuation, legal and compliance resources of BDCA Adviser’s larger platform, including experienced compliance personnel of BDCA Adviser and its affiliates.BDCA Adviser and its affiliates may also provide transactional management services (including due diligence, transaction execution, and legal) to augment such functions at the Adviser. ● Finally, the Board of Directors believes that over the longer term, the Company has the potential to benefit from access to capital by being part of the AR Capital platform, which may potentially result in: o An increased capital base which may lead to a possibly lower operating expense ratio; o Increased investment size, and the corresponding opportunity to act as a lead investor in more transactions; o Increased deal flow as a result of leveraging relationships within the group; and o Increased visibility and brand recognition (potentially resulting in increased trading volume, and increased analyst coverage for the Company’s stock). Q7: What are the conditions of the Transaction? A: The consummation of the Transaction is subject to certain terms and conditions, including, among others:(i) approval of the New Advisory Agreement by the Company’s stockholders; (ii) the change of the Company’s name to BDCA Venture, Inc.; (iii) the parties to the Transaction obtaining certain regulatory approvals, if required to do so; and (iv) certain senior officers of the Adviser entering into employment agreements with the Adviser, as further discussed herein.If each of the terms and conditions is satisfied or waived, the parties to the Transaction anticipate that the closing will take placeas soon as practicableafter the Annual Meeting. Q8: Are there any additional conditions associated with the Transaction? A: Yes. The Transaction is structured to comply with the conditions imposed under Section 15(f) of the 1940 Act.Section 15(f) provides that when a sale of securities or a controlling interest in an investment adviser to an investment company occurs, the investment adviser or any of its affiliated persons may receive any amount or benefit in connection with the sale so long as two conditions are satisfied.These conditions are as follows: · First, during the three-year period following the consummation of a transaction, at least 75% of the investment company’s board of directors must not be “interested persons,” as such term is defined in the 1940 Act, of the investment adviser or predecessor adviser.TheBoard of Directors is expected to meet this requirement based on the nominees presented for stockholder approval under Proposal 1. · Second, an “unfair burden” must not be imposed on the investment company as a result of the transaction relating to the sale of such interest, or any of its applicable express or implied terms, conditions or understandings.The term “unfair burden,” as defined in the 1940 Act, includes any arrangement during the two-year period after the transaction whereby the investment adviser (or predecessor or successor adviser), or any “interested person” of such an adviser, receives or is entitled to receive any compensation, directly or indirectly, from the investment company or its stockholders (other than fees for bona fide investment advisory or other services) or from any person in connection with the purchase or sale of securities or other property to, from or on behalf of the investment company (other than bona fide ordinary compensation as principal underwriter for the investment company).The Adviser and BDCA Adviser will conduct, and use their reasonable best efforts to cause their respective affiliates to conduct, relevant aspects of their respective businesses in compliance with the conditions of Section 15(f).This includes refraining from proposing any increase in the investment advisory fees paid by the Company to the Adviser. Q9: How will the Transaction affect the Company’s investment objectives and strategy? A: The Company’s investment objectives and strategy will not change as a result of the completion of the Transaction.The Company’s current investment objective is to maximize capital appreciation.The Company seeks to accomplish its capital appreciation objective by making investments in the equity and equity-linked securities of later stage, typically venture capital-backed, pre-IPO companies.However, because the equity and equity-linked securities of pre-IPO companies typically do not pay any current income, the Company also may consider investments in qualified private companies that generate current yield in the form of interest income which can be used to offset some of the Company’s operating expenses.These investments typically will be in the form of debt instruments providing for the current payment of interest, which may be convertible into equity securities or have separate warrants exercisable for equity securities so that the Company has an opportunity to achieve long-term capital appreciation.In addition to broadening the Company’s potential sources of return, the Company believes that the ability to generate current yield in the form of interest income on some of its investments may be attractive to its investors. Q10: How will the Transaction affect the Company’s recently announced quarterly distribution policy? A: There will be no changes to the Company’s distribution policy in 2014.On February 20, 2014, the Board of Directors adopted a quarterly distribution policy where the Company intends to pay regular quarterly distributions to its stockholders out of assets legally available for distribution.Under the quarterly distribution policy, the Board of Directors intends to pay regular quarterly distributions to its stockholders based on the Company’s estimated net capital gains for the year.On February 20, 2014, consistent with applicable tax rules, the Board of Directors also determined that it intends to pay distributions under the quarterly distribution policy in cash or the Company’s common stock at the election of stockholders, subject to a limitation that no more than 25% of the aggregate distribution will be paid in cash with the remainder paid in shares of our common stock.The Board of Directors declared a regular distribution for the first, second and third quarter of 2014 each in the amount of $0.10 per share. Q11: How will the Transaction affect the Company’s capital raising policy contained in the Company’s Annual Report on Form 10-K filed with the SEC on February 24, 2014? A: There will be no changes to the Company’s recently announced capital raising policy in 2014.As a business development company, the Company needs the ability to raise additional capital for investment purposes on an ongoing basis.Accordingly, the Company expects to access the capital markets from time to time in the future to raise cash to fund additional investments.The Company intends to use the proceeds from these offerings to fund additional investments in portfolio companies consistent with its investment objective.However, the Company does not intend to raise additional equity capital in 2014 unless and until the Company’s stock price is at or above the net asset value per share.Capital for additional portfolio company investments will be provided from the Company’s available cash and the proceeds from the sale of existing portfolio company investments.The Company may borrow additional funds to make investments, to the extent it determines that additional capital would allow it to take advantage of additional investment opportunities, if the market for debt financing presents attractively priced debt financing opportunities, or if the Board of Directors determines that leveraging the Company’s portfolio would be in the best interests of the Company and its stockholders. Q12: How will the Transaction affect me as a stockholder of the Company? A: Following the completion of the Transaction, you will still own the same amount and type of shares in the same Company.The shares of the Company will continue to be listed on Nasdaq, although the ticker symbol would eventually change upon the change in the name of the Company to BDCA Venture, Inc.The New Advisory Agreement is identical in all material respects to the Existing Advisory Agreement.The investment advisory fee that the Company pays for investment advisory services will be the same under the New Advisory Agreement.In addition, BDCA Adviser and the Adviser do not contemplate instituting any fundamental changes to the manner in which the Adviser has operated its businesses with respect to providing advisory and administrative services to the Company.Upon consummation of the Transaction, the Adviser will expand its Investment Committee to include two additional members, Messrs. Budko and Grunewald, who are also officers of BDCA Adviser.For additional details, see the discussion under Proposal 2 of the Proxy Statement. Q13: Will the Company continue to be a publicly-traded business development company after the Transaction closes? A: Yes.After closing of the Transaction, the Company will continue to be a business development company and its shares of common stock will continue to be listed on Nasdaq, although its ticker symbol will eventually change upon the change in the name of the Company to “BDCA Venture, Inc.”, as discussed herein.The Company’s stockholders will continue to own the same amount and type of shares in the same Company. Q14: Will the Company’s name change? A: Yes.In accordance with the provisions of the Maryland General Corporation Law, the Board of Directors has approved the change in the Company’s name to BDCA Venture, Inc., subject to and effective upon the closing of the Transaction.Additionally, upon closing of the Transaction, the trademark license agreement between the Company and the Adviser for the Company’s use of the “KEATING” name will terminate. Q15: Will the investment advisory fees payable to the Adviser under the New Advisory Agreement increase as a result of the Transaction? A: No.The terms and conditions of the New Investment Advisory Agreement will be identical with respect to all material terms and conditions of the Existing Advisory Agreement, and the investment advisory fees under the New Advisory Agreement will remain the same as the investment advisory fees under the Existing Advisory Agreement. Q16: How do the Board of Directors recommend that I vote with respect to the proposal to approve the New Advisory Agreement? A: In evaluating the New Advisory Agreement, the Board of Directors reviewed certain materials furnished separately by the Adviser, BDCA Adviser and its affiliates.The Board of Directors discussed the philosophy of management, performance and expectations, and methods of operations, and believes the Transaction and the New Advisory Agreement are in the best interests of the Company and its stockholders.Accordingly, after careful consideration, the Board of Directors unanimously recommends that you vote “FOR” the proposal to approve the New Advisory Agreement. Q17: Will the Company bear the costs associated with the Transaction? A: No.The costs associated with the Transaction will be borne by the Adviser or BDCA Adviser.The Company will continue to bear the costs normally associated with its annual meeting. Q18: How do I vote by proxy and how many votes do I have? A: If you properly sign and date the accompanying proxy card, and the Company receives it in time for the Annual Meeting, the persons named as proxies on the proxy card will vote the shares in the manner that you specified.If you sign the proxy card, but do not make specific choices, the shares represented by such proxy will be voted as recommended by the Board.You may also vote your shares by calling toll free at 1-800-690-6903 or through the Internet website of our proxy tabulator at www.proxyvote.com, as indicated on the proxy card. If your shares are registered in the name of a bank or brokerage firm, you may be eligible to vote your shares electronically via the Internet or by telephone through our proxy tabulator, Broadridge Investor Communication Solutions, Inc. (“Broadridge”), who will coordinate proxy delivery and voting for these banks and brokerage firms.If your shares are registered in the name of a bank or brokerage firm, you will receive a copy of the Company’s Annual Report on Form 10-K and this Proxy Statement, either by paper or electronically, from our proxy tabulator and will have the opportunity to vote via the Internet or by telephone through our proxy tabulator. If any other matter is presented, the shares represented by such proxy will be voted in accordance with the best judgment of the person or persons exercising authority conferred by the proxy at the Annual Meeting. You have one vote for each share of common stock that you own on the Record Date.The proxy card indicates the number of shares that you owned on the Record Date. Q19: What does it mean if I receive more than one proxy card? A: If you receive more than one proxy card, your shares are registered in more than one name or are registered in different accounts.Please complete, sign and return each proxy card to ensure that all of your shares are voted. Q20:May I revoke my proxy? A: Yes.You may change your mind after you send in your proxy card or authorize your shares by telephone, through the Internet website of our proxy tabulator at www.proxyvote.com, or at the Annual Meeting by following these procedures.To revoke your proxy: ● deliver a written revocation notice prior to 9:00 a.m., Mountain Time, on June 16, 2014 to our proxy tabulator, Vote Processing, c/o Broadridge, 51 Mercedes Way, Edgewood, NY 11717; ● indicate your revocation prior to 9:00 a.m., Mountain Time, on June 15, 2014 by calling toll free at 1-800-690-6903 or through the Internet website of Broadridge at www.proxyvote.com; ● delivera later-dated proxy to Vote Processing, c/o Broadridge, 51 Mercedes Way, Edgewood, NY 11717, Attention:Proxy Services / Keating Capital that is received prior to 9:00 a.m., Mountain Time, on June 16, 2014; ● submit a later-dated proxy by calling toll free at 1-800-690-6903 or through the Internet website of Broadridge at www.proxyvote.com prior to 9:00 a.m., Mountain Time, on June 15, 2014; or ● vote in person at the Annual Meeting on June 16, 2014. If you hold shares of common stock through a broker, bank or other nominee, you must follow the instructions you receive from your broker, bank or other nominee in order to revoke your voting instructions. Q21: How do I vote in person? A: If you plan to attend the Annual Meeting and vote in person, we will give you a proxy card when you arrive.If your shares are held in the name of your broker, bank, or other nominee, you must bring an account statement or letter from that broker, bank, or nominee.The account statement or letter must show that you were the direct or indirect beneficial owner of the shares on April 30, 2014, the Record Date for voting.Alternatively, you may contact the person in whose name your shares are registered and obtain a proxy from that person and bring it to the Annual Meeting. Q22: What is the difference between holding shares as a stockholder of record and as a beneficial owner? A: Stockholders of Record.You are a stockholder of record if at the close of business on the Record Date your shares were registered directly in your name with our transfer agent, DST Systems, Inc. Beneficial Owner.You are a beneficial owner if at the close of business on the Record Date your shares were held by a bank, brokerage firm or other nominee and not in your name.Being a beneficial owner means that your shares are held in “street name.”As the beneficial owner, you have the right to direct your bank, brokerage firm or other nominee how to vote your shares by following the voting instructions your bank, brokerage firm or other nominee provides.If you do not provide your bank, brokerage firm or other nominee with instructions on how to vote your shares, your bank, brokerage firm or other nominee will not be able to vote your shares with respect to any of the proposals.Please see “What if I do not specify how my shares are to be voted?” for additional information. Q23: What will happen if I do not vote my shares? A: Stockholders of Record.If you are the stockholder of record of your shares and you do not vote by proxy card, via telephone or the Internet or in person at the Annual Meeting, your shares will not be voted at the Annual Meeting. Beneficial Owners.If you are the beneficial owner of your shares, your broker or nominee may vote your shares only on those proposals on which it has discretion to vote.“Broker non-votes” represent votes that could have been cast on a particular matter by a brokerage firm, as a stockholder of record, but that were not cast because the brokerage firm lacked discretionary voting authority on the matter and did not receive voting instructions from the beneficial owner of the shares.Under the rules of the New York Stock Exchange (“NYSE”), your brokerage firm or other nominee does not have discretion to vote your shares on non-routine matters such as Proposals 1 and 2.1 Accordingly, there will be no broker non-votes with respect to Proposals 1 and 2. Q24: What is the vote required for each proposal? Proposal Vote Required Broker Discretionary Voting Allowed? Effect of Abstentions Proposal 1 – Election of five directors of the Company nominated by the Board and named in this Proxy Statement who will each serve until the 2015 Annual Meeting of Stockholders or until their successors are duly elected and qualified. Affirmative vote of the holders of a plurality of all the votes cast at the Annual Meeting either in person or by proxy (i.e., the director nominees receiving the greatest number of votes cast for each of the director positions being voted upon). No Because the election of a director requires a plurality of the votes cast, abstentions will not be counted as votes cast and will have no effect on the result of the vote. Proposal 2 – Approval the New Advisory Agreement between the Company and the Adviser, to take effect upon a proposed change of control of the Adviser in connection with the Transaction. Affirmative vote of a majority of the outstanding shares of common stock entitled to vote at the Annual Meeting.* No Abstentions will have the effect of a vote against this proposal. Since banks, brokerage firmsor other nominees do not have discretion to vote on Proposal 2, if you do not provide voting instructions to your bank, brokerage firm or other nominee, your shares will not be voted at the Annual Meeting and will not be counted as present for purposes of meeting the quorum requirement. *For purposes of this proposal, consistent with the 1940 Act, “a majority of the outstanding shares of common stock” is the lesser of:(i) 67% or more of ourcommon stock present at the Annual Meeting if the holders of more than 50% of our outstanding common stock are present or represented by proxy, or (ii) more than 50% of our outstanding common stock. Q25: What if I do not specify how my shares are to be voted? A: Stockholders of Record.If you are a stockholder of record and you submit a proxy, but you do not provide voting instructions, your shares will be voted as follows: ● Proposal 1 - FOR the election of five directors nominated by the Board of Directors and named in this Proxy Statement; ● Proposal 2 - FOR the approval of the New Advisory Agreement between the Company and the Adviser, to take effect upon a proposed change of control of the Adviser in connection with the Transaction; and ● In the discretion of the named proxies regarding any other matters properly presented for a vote at the Annual Meeting. Beneficial Owners.If you are a beneficial owner and you do not provide the bank, brokerage firm or other nominee that holds your shares with voting instructions, the bank, brokerage firm or other nominee will determine if it has the discretionary authority to vote on the particular matter.Under the NYSE’s rules, banks, brokerage firms and other nominees do not have discretion to vote on non-routine matters such as Proposals 1 and 2.Accordingly, if you do not provide voting instructions to your bank, brokerage firm or other nominee, your bank, brokerage firm or other nominee will not vote your shares on Proposals 1 and 2 and your shares will not be counted as present for purposes of meeting the quorum requirement. 1 Pursuant to Rule 452 of the New York Stock Exchange, election of directors of a business development company, as opposed to a registered investment company, is a non-routine matter. Important Change:NYSE rules no longer permit brokerage firms to vote in the election of directors (Proposal 1) if the holder of record has not received instructions from the beneficial owner.Accordingly, it is particularly important that beneficial owners instruct their brokerage firms how they wish to vote their shares. Q26: What are abstentions and broker non-votes? A: An abstention represents action by a stockholder to refrain from voting “for” or “against” a proposal.“Broker non-votes” represent votes that could have been cast on a particular matter by a brokerage firm, as a stockholder of record, but that were not cast because the brokerage firm (i) lacked discretionary voting authority on the matter and did not receive voting instructions from the beneficial owner of the shares, or (ii) had discretionary voting authority but nevertheless refrained from voting on the matter.Since brokerage firms do not have discretion to vote on non-routine matters such as Proposals 1 and 2 (and consequently there will be no broker non-votes with respect to Proposals 1 and 2), if you do not provide voting instructions to your brokerage firm, your shares will not be voted at the Annual Meeting and will not be counted as present for purposes of meeting the quorum requirement. Q27: Who is paying for the costs of soliciting these proxies? A: Except as noted above, the Company will bear the expense of the solicitation of proxies for the Annual Meeting, including the cost of preparing, printing and mailing this Proxy Statement, the accompanying Notice of Annual Meeting of Stockholders, the proxy card and the Annual Report on Form 10-K for the fiscal year ended December 31, 2013.In addition to the solicitation of proxies by the use of the mail, proxies may be solicited in person and by telephone or facsimile transmission by:(i) the directors, officers or employees of the Company or by the officers or employees of the Adviser (without special compensation therefor), or (ii) by Boston Financial Data Services, Inc., our proxy solicitor, who has also been engaged to solicit proxies on our behalf at an estimated fee of $30,000, plus out-of-pocket expenses. Q28: How do I find out the results of the voting at the Annual Meeting? A: Preliminary voting results will be announced at the Annual Meeting.Final voting results will be published in a current report on Form 8-K within four business days from the date of the Annual Meeting. Q29: Who should I call if I have any questions? A: If you have any questions about the Annual Meeting, voting or your ownership of the Company’s common stock, please call us at (720) 889-0133 or send an e-mail to Margie Blackwell, our Investor Relations Director, at mb@keatinginvestments.com. KEATING CAPITAL, INC. 5arkway, Suite 1100 Greenwood Village, Colorado 80111 (720) 889-0139 PROXY STATEMENT 2014 Annual Meeting of Stockholders This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors of Keating Capital, Inc. (the “Company,” “Keating Capital,” “we,” “us” or “our”) for use at the Company’s 2014 Annual Meeting of Stockholders (the “Annual Meeting”) to be held on June 16, 2014, at 9:00 a.m., Mountain Time, at the Company’s corporate headquarters located at 5arkway, Suite 1100, Greenwood Village, Colorado 80111, and at any postponements or adjournments thereof.This Proxy Statement, the accompanying proxy card and the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2013 are first being sent to stockholders on or about April 30, 2014. This Proxy Statement and the Company’s Annual Report on Form 10-K for the year ended December 31, 2013 are also available on our proxy tabulator’s website at www.proxyvote.com. We encourage you to vote your shares, either by voting in person at the Annual Meeting or by granting a proxy (i.e., authorizing someone to vote your shares).If you properly sign and date the accompanying proxy card, or otherwise provide voting instructions, and the Company receives it in time for the Annual Meeting, the persons named as proxies will vote the shares registered directly in your name in the manner that you specified.If you give no instructions on the proxy card, the shares covered by the proxy card will be voted “FOR” the election of the nominees as directors and “FOR” the other matters listed in the accompanying Notice of Annual Meeting of Stockholders. If your shares are registered in the name of a bank or brokerage firm, you may be eligible to vote your shares electronically via the Internet or by telephone through our proxy tabulator, Broadridge, who coordinates proxy delivery and voting for these banks and brokerage firms.If your shares are registered in the name of a bank or brokerage firm, you will receive a copy of the Company’s Annual Report on Form 10-K and this Proxy Statement, either by paper or electronically, from Broadridge and will have the opportunity to vote via the Internet or by telephone through Broadridge. Purpose of Meeting At the Annual Meeting, you will be asked to vote on the following proposals: 1. To vote on the election of the five director nominees named in this Proxy Statement and in the proxy card to serve on the Board of Directors until the 2015 Annual Meeting of Stockholders or until their respective successors are duly elected and qualified; and 2. To approve a new investment advisory and administrative services agreement between the Company and Keating Investments, LLC (the “Adviser”), to take effect upon a proposed change of control of the Adviser in connection with the Transaction, as defined herein; and 3. To transact such other business as may properly come before the Annual Meeting, or any postponement or adjournment thereof. Record Date and Voting Securities You may vote your shares at the Annual Meeting only if you were a stockholder of record at the close of business on April 30, 2014 (the “Record Date”).On the Record Date, there were9,668,059 shares of the Company’s common stock outstanding.Each share of common stock is entitled to one vote. Quorum Required A quorum must be present at the Annual Meeting for any business to be conducted.The presence at the Annual Meeting, in person or by proxy, of the holders of a majority of the shares of common stock outstanding on the Record Date will constitute a quorum.Abstentions will be treated as shares present for quorum purposes.Since banks, brokerage firmsor other nominees do not have discretion to vote on non-routine matters such as Proposals 1 and 2, if you do not provide voting instructions to your bank, brokerage firm or other nominee, your shares will not be voted at the Annual Meeting and will not be counted as present for purposes of meeting the quorum requirement. If a quorum is not present at the Annual Meeting, the stockholders who are represented at the Annual Meeting, in person or by proxy, may adjourn the Annual Meeting until a quorum is present.The persons named as proxies will vote those proxies for such adjournment, unless marked to be voted against any proposal for which an adjournment is sought, to permit the further solicitation of proxies. Submitting Voting Instructions for Shares Held Through a Bank, Brokerage Firm or Other Nominee If you hold your shares through a bank, brokerage firm or other nominee, you must follow the voting instructions you receive from your bank, brokerage firm or other nominee.If you hold shares through a bank, brokerage firm or other nominee and you want to vote in person at the Annual Meeting, you must obtain a legal proxy from the record holder of your shares and present it at the Annual Meeting.If you do not vote in person at the Annual Meeting or submit voting instructions to your bank, brokerage firm or other nominee, your shares will not be voted at the Annual Meeting and will not be counted as present for purposes of meeting the quorum requirement. If your shares are registered in the name of a bank or brokerage firm, you may be eligible to vote your shares electronically via the Internet or by telephone through our proxy tabulator, Broadridge Investor Communication Solutions, Inc. (“Broadridge”), who coordinates proxy delivery and voting for these banks and brokerage firms.If your shares are registered in the name of a bank or brokerage firm, you will receive a copy of the Company’s Annual Report on Form 10-K and this Proxy Statement, either by paper or electronically, from Broadridge and will have the opportunity to vote via the Internet or by telephone through Broadridge. Authorizing a Proxy for Shares Held in Your Name If you are a record holder of shares of common stock, you may authorize a proxy to vote on your behalf, as described on the enclosed proxy card.Authorizing your proxy will not limit your right to vote in person at the Annual Meeting.A properly completed and submitted proxy will be voted in accordance with your instructions, unless you subsequently revoke your instructions.If you authorize a proxy without indicating your voting instructions, the proxy holder will vote your shares according to the Board’s recommendations.You may return the enclosed proxy card by mail in the enclosed, self-addressed envelope, or you may vote your shares by calling toll free at 1-800-690-6903 or through the Internet website of our proxy tabulator at www.proxyvote.com, as indicated on the proxy card. Revoking Your Proxy If you are a stockholder of record, you can revoke your proxy at any time before it is exercised by: ● delivering a written revocation notice prior to 9:00 a.m., Mountain Time, on June 16, 2014 to our proxy tabulator, Vote Processing, c/o Broadridge, 51 Mercedes Way, Edgewood, NY 11717; ● indicating your revocation prior to 9:00 a.m., Mountain Time, on June 15, 2014 by calling toll free at 1-800-690-6903 or through the Internet website of Broadridge at www.proxyvote.com; ● deliveringa later-dated proxy to Vote Processing, c/o Broadridge, 51 Mercedes Way, Edgewood, NY 11717 that is received prior to 9:00 a.m., Mountain Time, on June 16, 2014; 2 ● submitting a later-dated proxy by calling toll free at 1-800-690-6903 or through the Internet website of Broadridge at www.proxyvote.com prior to 9:00 a.m., Mountain Time, on June 15, 2014; or ● voting in person at the Annual Meeting on June 16, 2014. If you hold shares of common stock through a bank, brokerage firm or other nominee, you must follow the instructions you receive from your bank, brokerage firm or other nominee in order to revoke your voting instructions.Attending the Annual Meeting does not revoke your proxy unless you also vote in person at the Annual Meeting. Information Regarding This Solicitation The Company will bear the expense of the solicitation of proxies for the Annual Meeting, including the cost of preparing, printing and mailing this Proxy Statement, the accompanying Notice of Annual Meeting of Stockholders, the proxy card and the Annual Report on Form 10-K for the fiscal year ended December 31, 2013.We have requested that banks, brokerage firms and other nominees holding shares in their names, or in the name of their nominees, which are beneficially owned by others, forward the proxy materials to, and obtain proxies from, such beneficial owners.We will reimburse such persons for their reasonable expenses in so doing. In addition to the solicitation of proxies by the use of the mail and electronic mail, proxies may be solicited in person and by telephone or facsimile transmission by the directors, officers or employees of the Company or by the officers or employees of the Adviser (without special compensation therefor). Any proxy given pursuant to this solicitation may be revoked by notice from the person giving the proxy at any time before it is exercised.Any such notice of revocation should be provided in writing, signed by the stockholder, and be delivered to our proxy tabulator, Vote Processing, c/o Broadridge, 51 Mercedes Way, Edgewood, NY 11717 prior to 9:00 a.m., Mountain Time, on June 16, 2014, or submitted by calling toll free at 1-800-690-6903 or through the Internet website of our proxy tabulator at www.proxyvote.com, prior to 9:00 a.m., Mountain Time, on June 15, 2014. The principal business address of the Adviser is 5arkway, Suite 1100, Greenwood Village, Colorado 80111. Preliminary voting results will be announced at the Annual Meeting.Final voting results will be published in a current report on Form 8-K within four business days from the date of the Annual Meeting. Vote Required Election of Directors.The election of a director requires a plurality of all the votes cast either in person or by proxy at the Annual Meeting (i.e., the director nominees receiving the greatest number of votes cast for each of the director positions being voted upon).Each share entitled to vote may be voted for as many persons as there are directors to be elected.However, stockholders may not cumulate their votes.If you vote “Withhold Authority” with respect to a director nominee, your shares will not be voted with respect to the person indicated.Because directors are elected by a plurality of all votes cast, abstentions will have no effect on the election of directors. Important Change: NYSE rules no longer permit brokers to vote in the election of directors if the holder of record has not received instructions from the beneficial owner.Accordingly, it is particularly important that beneficial owners instruct their banks, brokerage firms or other nominees how they wish to vote their shares.Your bank, brokerage firm or other nominee will not be able to vote your shares for the election of directors without your specific instructions. Approval of the New Investment Advisory and Administrative Services Agreement (“New Advisory Agreement”).Approval of the New Advisory Agreement requires the affirmative vote of “a majority of outstanding voting securities” entitled to vote at the Annual Meeting, as defined under the Investment Company Act of 1940, as amended (the “1940 Act”).Since the Company’s only voting securities are common stock, consistent with the 1940 Act, the affirmative vote of a majority of the outstanding shares of common stock entitled to vote at the Annual Meeting is required to approve the New Advisory Agreement.For purposes of approval of the New Advisory Agreement, “a majority of outstanding shares of common stock” is the lesser of:(i) 67% or more of the shares of common stock present at the Annual Meeting if the holders of more than 50% of the outstanding common stock are present or represented by proxy; or (ii) more than 50% of our shares of common stock.Abstentions will have the effect of a vote against the New Advisory Agreement.Since banks, brokerage firmsor other nominees do not have discretion to vote on non-routine matters such as the approval of the New Advisory Agreement, if you do not provide voting instructions to your bank, brokerage firm or other nominee, your shares will not be voted at the Annual Meeting and will not be counted as present for purposes of meeting the quorum requirement. 3 Additional Solicitation.If there are not enough votes to elect the director nominees or to approve the New Advisory Agreement, the stockholders who are represented at the Annual Meeting, in person or by proxy, may adjourn the Annual Meeting to permit the further solicitation of proxies.The persons named as proxies will vote those proxies for such adjournment, unless marked to be voted against any proposal for which an adjournment is sought, to permit the further solicitation of proxies. Also, a stockholder vote may be taken on the election of directors or to approve the New Advisory Agreement prior to any such adjournment if there are sufficient votes for approval of such election of directors or the New Advisory Agreement. Security Ownership of Certain Beneficial Owners and Management As of April 25, 2014, no person is deemed to “control” the Company, as such term is defined in the 1940 Act.The following table sets forth, as of April 25, 2014, the beneficial ownership of each current director, the nominees for director, the Company’s executive officers, each person known to us to beneficially own 5% or more of the outstanding shares of our common stock, and the executive officers and directors as a group. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission (the “SEC”) and includes voting or investment power with respect to the securities.Ownership information for those persons who beneficially own 5% or more of our shares of common stock is based upon Schedule 13D filings by such persons with the SEC and other information obtained from such persons, if available. As of April 25, 2014, we did not have any outstanding shares of preferred stock, any outstanding securities which are convertible into our common stock or any outstanding options or warrants to acquire our common stock.Unless otherwise indicated, the Company believes that each beneficial owner set forth in the following table has sole voting and investment power and has the same address as the Company.Our address is 5arkway, Suite 1100, Greenwood Village, Colorado 80111. Name of Beneficial Owner Number of Shares Owned Beneficially(1) Percentage of Class(2) Interested Directors Timothy J. Keating % Frederic M. Schweiger % Independent Directors BrBrian P. Alleman 0 - Laurence W. Berger % J. Taylor Simonton % Robert T. Cassato** 0 - Leslie D. Michelson** 0 - Executive Officers Kyle L. Rogers * Executive officers and directors as a group % * Represents less than 0.1%. ** Nominated for election to the Board of Directors at the Annual Meeting. Beneficial ownership has been determined in accordance with Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) Based on a total of 9,668,059 shares of the Company’s common stock issued and outstanding as of April 25, 2014. 4 The following table sets forth, as of April 25, 2014, the dollar range of our equity securities that is beneficially owned by each of our executive officers and directors.We are not part of a “family of investment companies,” as that term is defined in the 1940 Act. Name Dollar Range of Equity Securities Beneficially Owned(1)(2)(3) Interested Directors Timothy J. Keating $
